                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

LORRAINE CHADWELL, as Personal                                                       PLAINTIFF
Representative of the Estate of Thomas J. Dazey

v.                                  NO. 3:17CV00053 JLH

LONE STAR RAILROAD
CONTRACTORS, INC.; et al.                                                        DEFENDANTS

                                            ORDER

       Defendant Lone Star Railroad Contractors, Inc.’s motion for leave to file its first amended

answer to plaintiff’s second amended complaint and cross-claim for contribution/proration of fault

is GRANTED. Document #92. Lone Star’s first amended answer must be filed within seven days

from the entry of this Order.

       IT IS SO ORDERED this 3rd day of January, 2019.




                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
